Citation Nr: 1217237	
Decision Date: 05/14/12    Archive Date: 05/24/12

DOCKET NO.  10-20 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to attorney fees from past-due benefits.



ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active service from August 30, 1974, to April 12, 1975, and retired with more than 20 years of Army Reserve service.  The Appellant represented the Veteran in a matter which was appealed to the United States Court of Appeals for Veterans Claims (CAVC or Court).  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which determined that there were no past-due benefits payable by VA to the Veteran under the attorney fee agreement in the benefits claim in which the Appellant represented the Veteran.  


FINDINGS OF FACT

1.  The Veteran receives retired pay benefits which are not administered or paid by VA. 

2.  The Veteran does not meet the criteria for concurrent receipt of VA compensation benefits and retired pay. 

3.  The fee agreement between the Veteran and the Appellant authorized payment to the Appellant from retroactive benefits to be paid to the Veteran by VA. 

4.  Because of the Veteran's receipt of retired pay, the grant of service connection following the conclusion of the Veteran's appeal did not result in a retroactive payment of VA benefits to the Veteran; that is, compensation was denied. 



CONCLUSION OF LAW

In the absence of any retroactive payment from VA to the Veteran of past-due VA benefits following conclusion of the matter in which the Appellant represented the Veteran, the criteria for direct payment of attorney fees to the Appellant by VA have not been met.  38 U.S.C.A. § 5904(c)(1) (West 2002); 38 C.F.R. § 14.636 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Court has held that VA's duties to notify and assist do not apply to cases where, as here, the applicant is not seeking benefits under Chapter 51 of Title 38 of the United States Code, but is instead seeking a decision regarding how benefits will be distributed under another Chapter.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  Therefore, discussion of VA's duties to notify and assist a Veteran in the development of a claim is not required in this case. 

Statutes governing Veteran's benefits authorize payment of attorney fees out of "past-due" benefits.  38 U.S.C.A. § 5905(d) (2011).  The total fee payable to any attorney under such a fee agreement "may not exceed 20 percent of the total amount of any past-due benefits awarded on the basis of the claim."  38 U.S.C.A. § 5904(d)(1).  The statute also precludes an attorney from claiming as a fee a portion of the future monthly benefits that will be paid to the Veteran.  The statute further provides that a fee pursuant to a statutory fee agreement "is to be paid to the attorney by (VA) directly from any past-due benefits awarded on the basis of the claim."  38 U.S.C. § 5904(d)(2)(A)(i) . 

The implementing regulation, at 38 C.F.R. § 14.636, sets forth the circumstances under which VA may pay an agent or attorney directly, at 38 C.F.R. § 14.636(h).  The title of that portion of the regulation includes the words "from past-due benefits."  Significantly, 38 C.F.R. § 14.636(h)(iii) notes that VA is only authorized to honor a fee agreement if there is a "cash payment" to the Veteran from which a fee may be deducted.  The regulation specifically notes that an award of past-due benefits will not always result in a cash payment to a Veteran.  The regulation sets forth that, "For example, no cash payment will be made to military retirees unless there is a corresponding waiver of retirement pay."  The regulation references 38 U.S.C.A. § 5704. 

Historically, in December 1976, VA denied service connection for right knee disability, left ankle disability, left foot disability, ischium disability, and cervicitis.  The Veteran disagreed with the December 1976 determination but did not perfect an appeal.

In June 2004, VA received the Veteran's application for compensation for right knee pain, chronic cervicitis, left ankle disability, cervical cancer, microhematuria, low back pain, and left foot pain.  In February 2005, VA denied service connection for microhematuria and cervical cancer and denied the Veteran's request to reopen previously denied claims of service connection for left foot injury residuals, lumbosacral strain, left ankle injury residuals, cervicitis, and right knee injury residuals.  The Veteran disagreed with the February 2005 determination and perfected her appeal.

An April 2007 Board decision denied service connection for microhematuria and cervical cancer as well as the Veteran's requests to reopen her previously-denied claims of service connection for residuals of a left foot injury, residuals of a left ankle injury, residuals of a right knee injury, a low back disability, and cervicitis.  The Veteran appealed the April 2007 Board decision to the Court.  In an October 2008 Order, the Court granted a Joint Motion for Remand (JMR) and remanded the matter to the Board.
 
A fee agreement between the Appellant and the Veteran was signed in August 2008.  The agreement authorized payment of attorney fees to the Appellant from retroactive benefits to be paid to the Veteran by VA, in conformance with the governing statute. 

In an August 2009 rating decision, service connection was established for injury with chronic residuals of irregularity of the left ankle, and a 10 percent disability evaluation was assigned from June 3, 2004.  

The record establishes that the Veteran receives retired military pay benefits.  When the Veteran was awarded VA disability compensation, the RO determined that the Veteran did not meet any statutory or regulatory criterion for concurrent receipt of retired pay and VA compensation benefits.  38 C.F.R. § 3.750 (2011) (authorizing receipt of both military retired pay and VA compensation if a Veteran's disability rating is 50 percent or higher).  Duplicate retired military pay benefits and VA compensation benefits were precluded by law, with certain exceptions.  Thus, VA benefits were withheld to the extent that VA benefits were duplicative of and less than the retired pay already issued to the Veteran. 

The Board agrees that the evidence establishes that the Veteran was not eligible for concurrent receipt of retired pay and VA compensation.   The Board notes that neither the Veteran nor the Appellant have asserted that the information provided to VA regarding actual payment of retired pay benefits is incorrect or that such payment has not been made.  The Veteran in this case has no legal entitlement to VA benefits which duplicate military retirement payment already received by the Veteran. 

The fee agreement under which the Appellant undertook representation of the Veteran limits the Appellant's attorney fees to 20 percent of any "retroactive benefits" the Veteran might be awarded.  The fee agreement reflects that the if VA fails to withhold payment of attorney fees from VA payment to the Veteran of past-due benefits, the Veteran would be personally liable for payment of the full 20 percent contingency fee directly to the attorney.  The agreement further states, "If there is no success in obtaining any past-due benefits, there shall be no fees owed." 

In this case, as noted, the Veteran is entitled to military retired pay.  The statutes governing payment of VA benefits preclude concurrent payment of VA benefits and retired pay benefits, so a Veteran who is receiving retired pay receives VA compensation only to the extent that it exceeds retired pay benefits.  Thus, even though service connection was established for a left ankle disability and a 10 percent disability evaluation assigned, the Veteran was not entitled to an actual retroactive payment by VA of VA benefits, because an amount equal to the her VA compensation entitlement had already been paid to the Veteran by the United States.  See OPGCPREC 18-95 (defining past-due benefits and computation of such benefits). 

The Appellant argues that, although there was no payment to the Veteran of past-due benefits by VA, the Appellant is still eligible for direct payment of attorney fees based on the total amount of past-due benefits awarded and not based on the total past-due benefits actually paid. 

The appellant argues that there is no meaningful difference between the funds awarded but withheld from payment to the Veteran and the statutory withholding at issue in Snyder v. Nicholson, 489 F.3d 1213 (2007). 

In Snyder, the Court held that the attorney's fee should be calculated based on the total "award" of disability compensation made by VA "on the basis of the claim" before VA reduced the retroactive payment amount due to the Veteran's incarceration.  See 38 U.S.C.A. § 5313 (limiting benefits which may be paid to an incarcerated Veteran) (VA reduced the attorney fee by about $10,000 when it reduced the actual retroactive payment to the Veteran from $90,000 to the 10 percent compensation allowed for incarcerated Veterans).  The Federal Circuit held that VA's payment to the attorney should have been calculated on the amount of benefits awarded to the Veteran without consideration of the reduction due to the Veteran's incarceration. 

The Appellant states, in his substantive appeal, that there is no statutory basis for treating the "award" in this case differently than the award in the Snyder case.  There is, however, a significant difference between the Veteran in this case and the Veteran in the Snyder case.  In Snyder, what was at issue was the amount of the retroactive benefit for purposes of determining the proper attorney fee.  In this case, as distinguished from the Snyder case, the regulations explicitly state that an award of past-due benefits will not always result in a cash payment to a claimant or an appellant and note, "For example, no cash payment will be made to military retirees unless there is a corresponding waiver of retirement pay."  (See 38 U.S.C.A. § 5304(a) and 38 CFR § 3.750).

In this case, the Veteran is not entitled to a retroactive payment from VA. The statute does not provide for VA payment of attorney fees where no past-due benefits were owed or paid to the represented Veteran.  The Appellant's reliance on the definition of the term "award" in Snyder is misplaced, because the Court clearly stated in Snyder that attorney fees were limited to payment out of retroactive benefits.  As there are no benefits due and owing in this case, and, therefore, no retroactive benefits payment to be made by VA to the Veteran, there is no basis for eligibility for payment to the Appellant of attorney fees from VA. 

Under 38 U.S.C.A. § 5904, 

The Secretary may prescribe in regulations reasonable restrictions on the amount of fees that an agent or attorney may charge a claimant for services rendered in the preparation, presentation, and prosecution of a claim before the Department.  A fee that does not exceed 20 percent of the past due amount of benefits awarded on a claim shall be presumed to be reasonable.

The statute does not authorize VA to pay attorney fees "as if" the Veteran's claim resulted in an award of retroactive VA benefits payments where the Veteran does not, in fact, receive a retroactive payment of VA benefits.  As the Court stated in Snyder, the statute which authorizes VA to pay attorney fees limits that authorization to payment from retroactive benefits.  The authorizing subsection of 38 U.S.C.A. § 5904  is entitled, "(d) Payment of fees out of past-due benefits" and specifically restricts the total fee paid to a agent or attorney to no more that 20 percent of the total amount of any past-due benefits awarded on the basis of the claim. 

As required by the statute, the Secretary did prescribe regulations that address restrictions on fees.  Where the represented Veteran has no legal entitlement to an actual retroactive payment from VA at the conclusion of the matter which required representation, the attorney is not eligible to receive payment of an attorney fee directly from VA.  In particular, as noted in the regulation, an individual receiving retirement pay may not receive a cash benefit.  38 C.F.R. § 14.636(h).  The preclusion against the Veteran's receipt of duplicative benefits is statutory.  The Court's definition of "award" in Snyder does not make an exception to the statutory preclusion of duplicate benefits.  

In this case, there is no retroactive payment due to the Veteran from VA.  Although establishment of service connection for a left ankle disability represents a theoretical "award," because the Veteran is not entitled to service-connected disabilities totaling 50 percent or more, she is ineligible to receive compensation from VA under 38 C.F.R. §3.75(b)(1).  It does not appear that the Veteran elected to receive VA benefits in lieu of her retired pay.  The award that the Veteran received in this case is not retroactive "payment" of "past-due benefits."  The statute provides no exception for payment of attorney fees by VA "as if" there were a monetary award of past-due benefits. 

Where the represented Veteran has no legal entitlement to an actual retroactive payment from VA at the conclusion of the matter which required representation, the attorney is not eligible to receive payment of an attorney fee directly from VA.  In particular, as noted in the regulation, an individual receiving retirement pay may not receive a cash benefit.  38 C.F.R. § 14.636(h).  The preclusion against the Veteran's receipt of duplicative benefits is statutory.  

VA is not authorized to calculate or pay attorney fees except to the extent that there a cash payment of "past-due benefits" are awarded.  The Board notes that the situation of the Veteran in this case, that is, a Veteran who receives military retired pay, and therefore received no "cash" award despite a favorable outcome on a VA benefits claim, is contemplated in the applicable regulation.  No cash payment of past-due benefits was awarded in this case, and the appeal for eligibility for direct VA payment of the Appellant's attorney fee must be denied. 


ORDER

Entitlement to attorney fees for past due benefits is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


